t c summary opinion united_states tax_court cynthia lois brockington petitioner v commissioner of internal revenue respondent docket no 16710-07s filed date cynthia lois brockington pro_se derek p richman for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to dependency_exemption deductions the earned_income_credit the additional_child_tax_credit and head_of_household filing_status background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in florida for petitioner timely filed a form 1040a u s individual_income_tax_return on petitioner’s form 1040a she claimed dependency_exemption deductions for her daughter son and grandson she also claimed an earned_income_credit and an additional_child_tax_credit for her grandson and filed as a head_of_household petitioner’s daughter wa sec_21 years old at the close of petitioner’s daughter attended daytona beach community college community college from january to date but was not a full-time_student she also worked part time for about months earning about dollar_figure in and received child_support payments of dollar_figure per month for she filed a federal_income_tax return reporting dollar_figure of gross_income she claimed a personal_exemption for herself and a dependency_exemption deduction for her son petitioner’s grandson who wa sec_4 years old at the close of petitioner’s son was years old at the close of he attended the community college full time from august to date he also worked for an indeterminable period in for he filed a federal_income_tax return reporting dollar_figure of gross_income and claiming a personal_exemption for himself during petitioner’s daughter son and grandson resided in petitioner’s home except when petitioner’s daughter left the home for a 2-week period petitioner paid all of the family’s living_expenses in except for about dollar_figure that her daughter contributed i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner if the taxpayer introduces credible_evidence with respect to the issue sec_7491 petitioner has not alleged that sec_7491 applies but the court need not decide whether the burden shifted to respondent since the court’s analysis is based on the record before it not on who bears the burden_of_proof ii dependency_exemption deductions generally taxpayers may claim dependency_exemption deductions for their dependents as defined in sec_152 sec_151 but sec_151 effectively disallows exemption deductions for certain dependents in the case of an individual with respect to whom a deduction under this section is allowable to another taxpayer for the taxable_year the exemption_amount applicable to the individual for the individual’s taxable_year is zero the term dependent includes a qualifying_child or a qualifying_relative sec_152 a qualifying_child is defined as an individual who bears a certain relationship to the taxpayer such as the taxpayer’s child or grandchild has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meets certain age requirements and has not provided over one-half of the 1the age requirements for qualifying children are that they have not attained age as of the close of the calendar_year in which the taxpayer’s taxable_year begins or have not attained age as of the close of the calendar_year in the case of a student sec_152 the term student is defined to include an individual who during each of calendar months in continued individual’s own support for the taxable_year sec_152 through but sec_152 provides a limitation on the dependency_exemption deduction claimed for a qualifying_child where the qualifying_child is claimed by two or more taxpayers if an individual may be and is claimed as a qualifying_child by two or more taxpayers for the taxable_year then the qualifying_child is treated as the qualifying_child of the taxpayer who is either the qualifying child’s parent or the taxpayer with the highest adjusted_gross_income for the taxable_year where the qualifying_child is claimed by a taxpayer other than a parent tie-breaking rule a qualifying_relative is defined as an individual who bears a certain relationship to the taxpayer such as the taxpayer’s child or grandchild whose gross_income for the taxable_year is less than the exemption_amount dollar_figure for with respect to whom the taxpayer provides over one-half of the individual’s support for the taxable_year and who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 and a petitioner’s daughter and son in petitioner’s daughter attained age and petitioner’s son attained age therefore petitioner’ sec_1 continued the taxable_year is a full-time_student at certain educational organizations sec_152 sec_1_151-3 income_tax regs entitlement to her claimed dependency_exemption deductions for her daughter and son depends on whether they were full-time students in and are otherwise qualifying children or were petitioner’s qualifying relatives see sec_152 a ii petitioner argues that her daughter was a full-time_student in because she attended class from to five days a week at the community college the parties however have stipulated on the basis of a document from the school that she was not enrolled as a full-time_student petitioner has produced no other evidence to prove that her daughter was a full-time_student in the court is therefore bound by the stipulation see rule e petitioner’s son was enrolled at the community college for only months during august through october he therefore fails the 5-month requirement of sec_152 see sec_1_151-3 income_tax regs neither petitioner’s daughter nor her son meets the definition of full- time student consequently neither meets the definition of qualifying_child see sec_152 a ii for the gross incomes of petitioner’s daughter and son were dollar_figure and dollar_figure respectively both amounts exceed the dollar_figure personal_exemption amount for therefore neither petitioner’s daughter nor her son meets the definition of qualifying_relative moreover petitioner was also required to prove for the total amount of her daughter’s and son’s support from all sources and either that neither her daughter nor her son provided more than one-half of her or his own support under the definition of qualifying_child or she provided more than one-half of her daughter’s or son’s support under the definition of qualifying_relative see sec_152 d c see also 56_tc_512 petitioner provided no documentation to substantiate the amount of her daughter’s or son’s support in sum petitioner is not entitled to dependency_exemption deductions for her daughter or son because neither is her qualifying_child nor her qualifying_relative see sec_151 sec_152 c d respondent’s determinations are sustained b petitioner’s grandson petitioner’s daughter claimed petitioner’s grandson as a dependent on her federal_income_tax return the tie- breaking rule_of sec_152 therefore dictates that petitioner’s grandson is the qualifying_child of petitioner’s daughter and because petitioner’s grandson is the qualifying_child of petitioner’s daughter he cannot be petitioner’ sec_2support includes amounts received from government assistance but does not include amounts received as scholarships for study at an educational_organization see sec_152 sec_1_152-1 c income_tax regs qualifying_relative see sec_152 in sum petitioner is not entitled to a dependency_exemption deduction for her grandson because he is not her qualifying_child or qualifying_relative see sec_151 d a c d respondent’s determination is sustained iii earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the eligible individual’s income_tax_liability sec_32 provides a limitation on the amount of the allowable credit based on certain percentages and amounts as determined by sec_32 generally the limitation amount is based on the amount of the taxpayer’s earned_income and whether the taxpayer has no qualifying children one qualifying_child or two or more qualifying children as defined in sec_152 sec_32 b c because the court has concluded that petitioner’s daughter son and grandson were not her qualifying children in she is not entitled to an earned_income_credit for them for an earned_income_credit is available to an eligible_individual with no qualifying children only if the eligible individual’s adjusted_gross_income is less than dollar_figure see revproc_2004_71 sec_3 2004_2_cb_970 because petitioner’s adjusted_gross_income is dollar_figure she is not entitled to an earned_income_credit as an eligible_individual with no qualifying children see id respondent’s determinations are sustained iv additional_child_tax_credit generally taxpayers may claim child tax_credits for each qualifying_child as defined in sec_152 under age sec_24 c sec_24 provides that a portion of the credit may be refundable commonly referred to as the additional_child_tax_credit because the court has concluded that petitioner’s grandson was not her qualifying_child in she is not entitled to the additional_child_tax_credit for him respondent’s determination is sustained v head_of_household filing_status as is relevant here sec_2 defines head of a household as an unmarried individual who maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of either a qualifying_child or any other dependent of the taxpayer if the taxpayer is entitled to a deduction for the dependent under sec_151 ie a qualifying_relative the court has concluded that petitioner’s daughter son and grandson were not her qualifying children or qualifying relatives in consequently petitioner is not entitled to file as a head_of_household for respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
